Citation Nr: 0025451	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied to 
a disability rating in excess of 10 percent for PTSD.  The 
veteran submitted a timely appeal. 

In an October 1998 decision, the RO increased the evaluation 
for PTSD from 10 to 30 percent disabling.  The veteran has 
continued to disagree with the assigned evaluation.  The 
Court of Appeals for Veterans Claims (Court) has held that 
where a veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).



REMAND

Subsequent to the issuance of the most recent supplemental 
statement of the case in January 2000, and within 90 days of 
the notice to the veteran that his claim was being 
transferred to the Board, he submitted additional evidence 
and argument directly to the Board that was not previously of 
record, and that is pertinent to his claim.  The additional 
evidence includes a VA outpatient treatment record dated in 
August 2000 that shows the veteran was evaluated for PTSD.  

This evidence was not considered by the RO, nor has it been 
included in a supplemental statement of the case.  The 
veteran has not waived such consideration. The case is, 
therefore, being remanded for consideration of the newly 
submitted evidence and the issuance of a supplemental 
statement of the case. 38 C.F.R. §§ 19.31, 20.1304 (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all of the 
veteran's treatment records from the VA 
medical center since August 2000. 

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a rating in excess of 30 
percent for PTSD. 

3.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and provide an opportunity 
for the veteran and his representative to 
respond before the case is returned to 
the Board for further appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




